DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

[The Claim Interpretation section is divided into two parts, I. and II., below:]
I.  Here, the examiner merely notes that “step of” recitations e.g., in claims 1, etc., are not being interpreted/treated by the examiner as a “step for” clause under 35 U.S.C. 112(f).  See e.g., MPEP 2181, I., A., “Seal-Flex, Inc. v. Athletic Track and Court Construction, 172 F.3d 836, 850, 50 USPQ2d 1225, 1234 (Fed. Cir. 1999) (Rader, J., concurring) (‘Claim elements without express step-plus-function language may nevertheless fall within Section 112, Para. 6 if they merely claim the underlying function without recitation of acts for performing that function…. In general terms, the ‘underlying function’ of a method claim element corresponds to what that element ultimately accomplishes in relationship to what the other elements of the claim and the claim as a whole accomplish. “Acts,” on the other hand, correspond to how the function is accomplished…. If the claim element uses the phrase “step for,” then Section 112, Para. 6 is presumed to apply…. On the other hand, the term “step” alone and the phrase “steps of” tend to show that Section 112, Para. 6 does not govern that limitation.’)”
II.  The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: braking device in claim 2 and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 5 and 9 to 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 7ff, in claim 2, lines 7ff, and in claim 20, lines 7ff, “add[ing] deceleration to the vehicle so as to control a vehicle posture” is indefinite from the teachings of the specification because i) it is unclear what it means to “add[]” deceleration to a vehicle” (e.g., does this require a precondition that a) the vehicle is perhaps moving or moving in a particular manner1 before the adding occurs, b) that the vehicle is decelerating before the adding occurs, or something else entirely?), ii) it is unclear how this “deceleration” that is added in the claim might exist or what might have (implicitly perhaps?) caused/produced/provided it, iii) it is unclear how any required precondition (vehicle movement, vehicle deceleration, etc.) is established in/by the wording of the claim, iv) it is unclear what “control a vehicle posture” means from the teachings of the specification (e.g., what “posture” is being controlled, what are the metes and bounds of “posture”, and might this “posture” be e.g., (besides the yaw rate of FIGS. 8 and 11) pitching of the vehicle, sideslipping of the vehicle, a posture of a vehicle relative to a lane, a posture of a vehicle relative to another vehicle, and/or something else entirely?) and/or how all such postures possibly covered by the claim might be “control[led]” from the teachings of the specification, and v) for claim 20 especially, it is unclear by what instrumentality in the claim the deceleration might be “add[ed]” to the vehicle, e.g., since no generator, brake(s), or other vehicle component which might be activated to somehow add deceleration is apparently recited in or required by the claim?
In claim 1, lines 11ff, in claim 2, lines 11ff, and in claim 20, lines 10ff, “the deceleration generated on the vehicle” (two occurrences) is indefinite because i) it is unclear what deceleration “generated on” the vehicle is referring to in the claim context and from the teachings of the specification, ii) it is unclear what (e.g., force) might possibly be acting on the vehicle so as to “generate[]” deceleration on the vehicle, and iii) “the deceleration generated on the vehicle” has insufficient antecedent basis and is unclear (e.g., is the deceleration that is generated on the vehicle the same as, different from, necessarily the same as, necessarily different from, permissively the same as, permissively different from, etc. the deceleration “add[ed] to” the vehicle previously in the claim?)
In claim 5, lines 4ff, and also in claims 10 to 12, 15, and 17 to 19, and throughout the claims, “a deceleration side” and “the deceleration side” of a shifted transmission are indefinite from the teachings of the specification, in that the examiner cannot determine how “during shift-down” of a transmission should be interpreted and how that might establish the metes and bounds of the claimed “deceleration side” and e.g., at what instant a shift-down might be interpreted to end (e.g., if a transmission shifts down from fourth to third gear, does the “shift-down” condition of the transmission end the instant the transmission has achieved/engaged the third gear, or does the “shift-down” condition then continue while the transmission is subsequently maintained in third gear, after being in fourth gear?)  Here the examiner notes that published paragraph [0089] indicates that the “deceleration side” may be detected by “a range sensor or the like”, but the range sensor would not detect the instant when a shift-down condition of the transmission ended.
Claim(s) depending from claims expressly noted above are also rejected under 35 U.S.C. 112 by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 4, 9, 13, 14, 16, and 20 to 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimoto et al. (2013/0090810) in view of Higasa et al. (5,465,806).
Yoshimoto et al. (‘810) reveals:
per claim 1, a control method for a vehicle having: a wheel [FIG. 1]; a suspension that includes an elastic member [e.g., a tire shown in FIG. 1 that rotates on an axle above which the vehicle (body) would have obviously been suspended by conventional suspension components, with the examiner also taking Official Notice2 that substantially all road vehicles had, at the time the application was filed, suspension components that included elastic members (e.g., springs, etc.), as was well-known and conventional, which it would have been obvious to use in the Yoshimoto et al. (‘810), in order to properly suspend the vehicle body in Yoshimoto et al. (‘810) from the vehicle wheels and axle(s), in order to allow the vehicle to provide a relatively comfortable, suspended ride for the occupant over imperfect roads that might include potholes, etc.]; and a steering angle sensor [e.g., 4] that detects a steering angle of a steering system, the control method for the vehicle comprising:
a step of determining whether a turning operation of the steering system is performed on the basis of the steering angle that is detected by the steering angle sensor [e.g., for example, when the steering angle speed is beyond δ’th in FIG. 4A indicating that the steering member 2 is quickly turned (paragraph [0033]); or when the steering angle is not zero];
a step of adding deceleration to the vehicle [e.g., by controlling the brake pressure (Prr or Prl) applied at the right rear wheel or the left rear wheel, to set a larger brake pressure (paragraphs [0057] and [0058]), depending on whether a difference (β - β*) is larger than or smaller than 0 and in accordance with the magnitude of the difference, wherein β is the estimated actual vehicle body sideslip angle and β* is the target sideslip angle corrected in accordance with the steering angular velocity δ’ (FIG. 4A)3, the accelerator opening and opening speed (FIGS. 4B and 4C), and the brake pedal depression (FIG. 4D)] so as to control a vehicle posture [e.g., attitude; title] when it is determined that the turning operation of the steering system is performed [e.g., when the steering member 2 is quickly turned to the turned to the right or left, as described at paragraph [0033], obviously with or without the accelerator pedal and/or brake pedal being depressed,  such that the target sideslip angle β* would have been corrected by Equation 1 at paragraph [0049], to reduce or increase β* and obviously increase the difference (β – β*) to cause an increase in the brake pressure Prr or the brake pressure Prl to be calculated via Equation 7 or Equation 8 as described at paragraphs [0057] and [0058], such that the attitude of the vehicle is controlled to the target attitude]; and
a step of increasing the deceleration [e.g., by the brake pedal being depressed above the first threshold Bth1 in FIG. 4D, so that β* is further increased, obviously resulting in an increase in the difference (β – β*) to cause an increase in the brake pressure Prr or the brake pressure Prl to be calculated via Equation 7 or Equation 8, such that the attitude of the vehicle is controlled to the target attitude], which is added to the vehicle [e.g., the correction based on brake pedal depression is added to the target sideslip angle in addition to the correction based on the steering angular velocity (δ’), by Equation 1] in order to control the vehicle posture, to be higher when the deceleration generated on the vehicle has a first value than when the deceleration generated on the vehicle has a second value that is lower than the first value [e.g., the correction of β*, obviously resulting in the increase in the brake pressure described at paragraphs [0057] and [0058], is higher when the brake pedal depression B is above Bth1 than when it is below Bth1];
Yoshimoto et al. (‘810) may not reveal that the braking device is a generator that can be driven by a wheel to regenerative power, that the suspension (explicitly) includes an elastic member, that the generator generates the regenerative power e.g., during braking e.g., in the context of adding deceleration to the vehicle, or that deceleration is generated on the vehicle, although Yoshimoto et al. (‘810) clearly teaches at paragraph [0060] that his invention may use driving force distribution control in a vehicle (e.g., at the rear wheels or at all four wheels) rather than brake pressure control.
However, in the context/field of an improved electric vehicle, Higasa et al. (‘806) teaches that the vehicle includes a suspension with an elastic member (cf. FIGS. 7 and 12), that it is determined whether or not the vehicle is decelerated from braking signals from a brake sensor 37 arranged at a brake pedal 12 (e.g., column 8, lines 2ff),  and that individual driving (electric) motors (21a, 21b, 22a, 22b) connected to the wheels can be individually controlled (e.g., during turning; see FIG. 6B at E, F, etc.) to produce regenerative braking during deceleration (see FIG. 6A at C, D, etc.), responsive to a signal from the brake sensor 37.
It would have been obvious at the time the application was filed to implement or modify the Yoshimoto et al. (‘810) vehicle attitude control system and method so that the vehicle was an electric vehicle as taught by Higasa et al. (‘806) that included a suspension with an elastic member and individual driving (electric) motors at each wheel for controlling driving force distribution and regenerative braking in the vehicle, as taught by Higasa et al. (‘806), and so that the difference (β – β*) in Yoshimoto et al. (‘810) would have been used to control increases in (e.g., the hydraulic braking forces applied to the wheels and/or) the regenerative braking forces of the driving (electric) motors of the electric vehicle, as drive force distribution control suggested by Yoshimoto et al. (‘810) himself, and as taught by Higasa et al. (‘806), in order that the attitude control system would have been used to predictably improve the attitude control of an electric vehicle (that distributed driving forces) while allowing braking power to be returned to the vehicle’s electric power supply (as taught by Higasa et al. (‘806)), and a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Yoshimoto et al. (‘810) vehicle attitude control system and method would have rendered obvious:
per claim 1, a generator that is driven by this wheel to generate regenerative power [e.g., the individual driving (electric) motors (21a, 21b, 22a, 22b) in Higasa et al. (‘806) connected to the wheels that can be individually controlled (e.g., during turning; see FIG. 6B at E, F, etc.) to produce regenerative braking during deceleration (see FIG. 6A at C, D, etc.)]; a suspension that includes an elastic member [e.g., FIGS. 7 and 12 in Higasa et al. (‘806)];
a step of causing the generator to generate the regenerative power and adding deceleration to the vehicle so as to control a vehicle posture when it is determined that the turning operation of the steering system is performed [e.g., the regenerative braking force of Higasa et al. (‘806) added to the right rear or left rear wheel, in the manner taught at paragraphs [0057], [0058], [0060], etc. of Yoshimoto et al. (‘810), for controlling the vehicle attitude];
a step of increasing the deceleration [e.g., it is determined that the vehicle is decelerated based on the braking signal at column 8, lines 2ff of Higasa et al. (‘806)], which is added to the vehicle in order to control the vehicle posture [e.g., as taught by the attitude in Yoshimoto et al. (‘810)], to be higher when the deceleration generated on the vehicle has a first value than when the deceleration generated on the vehicle has a second value that is lower than the first value [e.g., when the brake pedal is depressed beyond Bth1 in FIG. 4D of Yoshimoto et al. (‘810) to (e.g., increase or decrease β* via Equation 1 depending on whether the vehicle is obviously turning right or turning left and) obviously (based on an actual value of β) thus increase the difference (β – β*) beyond that when the brake pedal is not pressed beyond Bth1 and consequently also the braking force (beyond that when the brake pedal is not pressed beyond Bth1) in accordance with Equations 7 and 8, as described at paragraphs [0057], [0058], etc.];
per claim 2, a control method for a vehicle having: a wheel [e.g., FIG. 1]; a braking device that adds a braking force to this wheel [e.g., 13 in Yoshimoto et al. (‘810); and/or the driving motors effecting regenerative braking in Higasa et al. (‘806)]; a suspension that includes an elastic member [e.g., FIGS. 7 and 12 in Higasa et al. (‘806); the examiner has also taken Official Notice that vehicle suspensions with elastic members were conventional at the time the application was filed]; and a steering angle sensor [e.g., 4 in Yoshimoto et al. (‘810)] that detects a steering angle of a steering system, the control method for the vehicle comprising:
a step of determining whether a turning operation of the steering system is performed on the basis of the steering angle that is detected by the steering angle sensor [e.g., for example, in Yoshimoto et al. (‘810), when the steering angle speed is beyond δ’th in FIG. 4A indicating that the steering member 2 is quickly turned (paragraph [0033]); or when the steering angle is not zero];
a step of adding the braking force by the braking device and adding deceleration to the vehicle [e.g., by controlling the brake pressure (Prr or Prl) applied at the right rear wheel or the left rear wheel in Yoshimoto et al. (‘810), to set a larger brake pressure (paragraphs [0057] and [0058]), depending on whether a difference (β - β*) is larger than or smaller than 0 and in accordance with the magnitude of the difference, wherein β is the estimated actual vehicle body sideslip angle and β* is the target sideslip angle corrected in accordance with the steering angular velocity δ’ (FIG. 4A)4, the accelerator opening and opening speed (FIGS. 4B and 4C), and the brake pedal depression (FIG. 4D)] so as to control a vehicle posture [e.g., attitude; title in Yoshimoto et al. (‘810)] when it is determined that the turning operation of the steering system is performed [e.g., when the steering member 2 in Yoshimoto et al. (‘810) is quickly turned to the turned to the right or left, as described at paragraph [0033], obviously with or without the accelerator pedal and/or brake pedal being depressed,  such that the target sideslip angle β* would have been corrected by Equation 1 at paragraph [0049], to reduce or increase β* and obviously increase the difference (β – β*) to cause an increase in the brake pressure Prr or the brake pressure Prl to be calculated via Equation 7 or Equation 8 as described at paragraphs [0057] and [0058], such that the attitude of the vehicle is controlled to the target attitude]; and
a step of increasing the deceleration, which is added to the vehicle in order to control the vehicle posture, to be higher when the deceleration generated on the vehicle has a first value than when the deceleration generated on the vehicle has a second value that is lower than the first value [e.g., when the brake pedal is depressed beyond Bth1 in FIG. 4D of Yoshimoto et al. (‘810) to (e.g., increase or decrease β* via Equation 1 depending on whether the vehicle is obviously turning right or turning left and) obviously (based on an actual value of β) thus increase the difference (β – β*) beyond that when the brake pedal is not pressed beyond Bth1 and consequently also the braking force (beyond that when the brake pedal is not pressed beyond Bth1) in accordance with Equations 7 and 8, as described at paragraphs [0057], [0058], etc.];
per claim 3, depending from claim 1, further comprising:
a step of increasing the deceleration, which is added to the vehicle in order to control the vehicle posture, to be higher when a depression amount of a brake pedal in the vehicle has a first value than when the depression amount of the brake pedal has a second value that is smaller than the first value [e.g., as shown in FIG. 4D of Yoshimoto et al. (‘810) and as described above with regard to claim 1];
per claim 4, depending from claim 1, further comprising:
a step of increasing the deceleration, which is added to the vehicle in order to control the vehicle posture, to be higher when a depression amount of an accelerator pedal in the vehicle is substantially 0 than when the depression amount of the accelerator pedal is not substantially 0 [e.g., as shown in FIG. 4B of Yoshimoto et al. (‘810), with the accelerator pedal depression of 0 obviously (e.g., increasing or decreasing β* via Equation 1 depending on whether the vehicle is obviously turning right or turning left and) obviously (based on an actual value of β) thus increasing the difference (β – β*) beyond that when the accelerator pedal is  depressed beyond Ath and consequently also the braking force (beyond that when the accelerator pedal is depressed beyond Ath) in accordance with Equations 7 and 8, as described at paragraphs [0057], [0058], etc.];
per claim 9, depending from claim 3, further comprising:
a step of increasing the deceleration, which is added to the vehicle in order to control the vehicle posture, to be higher when a depression amount of an accelerator pedal in the vehicle is substantially 0 than when the depression amount of the accelerator pedal is not substantially 0 [e.g., as shown in FIG. 4B of Yoshimoto et al. (‘810), with the accelerator pedal depression of 0 obviously (e.g., increasing or decreasing β* via Equation 1 depending on whether the vehicle is obviously turning right or turning left and) obviously (based on an actual value of β) thus increasing the difference (β – β*) beyond that when the accelerator pedal is  depressed beyond Ath and consequently also the braking force (beyond that when the accelerator pedal is depressed beyond Ath) in accordance with Equations 7 and 8, as described at paragraphs [0057], [0058], etc.];
per claim 13, depending from claim 2, further comprising:
a step of increasing the deceleration, which is added to the vehicle in order to control the vehicle posture, to be higher when a depression amount of a brake pedal in the vehicle has a first value than when the depression amount of the brake pedal has a second value that is smaller than the first value [e.g., as shown in FIG. 4D of Yoshimoto et al. (‘810) and as described above with regard to claim 1];
per claim 14, depending from claim 2, further comprising:
a step of increasing the deceleration, which is added to the vehicle in order to control the vehicle posture, to be higher when a depression amount of an accelerator pedal in the vehicle is substantially 0 than when the depression amount of the accelerator pedal is not substantially 0 [e.g., as shown in FIG. 4B of Yoshimoto et al. (‘810), with the accelerator pedal depression of 0 obviously (e.g., increasing or decreasing β* via Equation 1 depending on whether the vehicle is obviously turning right or turning left and) obviously (based on an actual value of β) thus increasing the difference (β – β*) beyond that when the accelerator pedal is  depressed beyond Ath and consequently also the braking force (beyond that when the accelerator pedal is depressed beyond Ath) in accordance with Equations 7 and 8, as described at paragraphs [0057], [0058], etc.];
per claim 16, depending from claim 13, further comprising:
a step of increasing the deceleration, which is added to the vehicle in order to control the vehicle posture, to be higher when a depression amount of an accelerator pedal in the vehicle is substantially 0 than when the depression amount of the accelerator pedal is not substantially 0 [e.g., as shown in FIG. 4B of Yoshimoto et al. (‘810), with the accelerator pedal depression of 0 obviously (e.g., increasing or decreasing β* via Equation 1 depending on whether the vehicle is obviously turning right or turning left and) obviously (based on an actual value of β) thus increasing the difference (β – β*) beyond that when the accelerator pedal is  depressed beyond Ath and consequently also the braking force (beyond that when the accelerator pedal is depressed beyond Ath) in accordance with Equations 7 and 8, as described at paragraphs [0057], [0058], etc.];
per claim 20, a vehicle system comprising: a wheel [e.g., FIG. 1]; a suspension that includes an elastic member [e.g., FIGS. 7 and 12 in Higasa et al. (‘806); the examiner has also taken Official Notice that vehicle suspensions with elastic members were conventional at the time the application was filed]; a steering angle sensor [e.g., 4 in Yoshimoto et al. (‘810)] that detects a steering angle of a steering system; and a processor [e.g., 15 in Yoshimoto et al. (‘810); see FIG. 2],
wherein the processor is configured to:
determine whether a turning operation of the steering system is performed on the basis of the steering angle that is detected by the steering angle sensor [e.g., for example, in Yoshimoto et al. (‘810), when the steering angle speed is beyond δ’th in FIG. 4A indicating that the steering member 2 is quickly turned (paragraph [0033]); or when the steering angle is not zero];
add deceleration to the vehicle [e.g., by controlling the brake pressure (Prr or Prl) applied at the right rear wheel or the left rear wheel in Yoshimoto et al. (‘810), to set a larger brake pressure (paragraphs [0057] and [0058]), depending on whether a difference (β - β*) is larger than or smaller than 0 and in accordance with the magnitude of the difference, wherein β is the estimated actual vehicle body sideslip angle and β* is the target sideslip angle corrected in accordance with the steering angular velocity δ’ (FIG. 4A)5, the accelerator opening and opening speed (FIGS. 4B and 4C), and the brake pedal depression (FIG. 4D)] so as to control a vehicle posture [e.g., attitude; title in Yoshimoto et al. (‘810)] when it is determined that the turning operation of the steering system is performed [e.g., when the steering member 2 in Yoshimoto et al. (‘810) is quickly turned to the turned to the right or left, as described at paragraph [0033], obviously with or without the accelerator pedal and/or brake pedal being depressed,  such that the target sideslip angle β* would have been corrected by Equation 1 at paragraph [0049], to reduce or increase β* and obviously increase the difference (β – β*) to cause an increase in the brake pressure Prr or the brake pressure Prl to be calculated via Equation 7 or Equation 8 as described at paragraphs [0057] and [0058], such that the attitude of the vehicle is controlled to the target attitude]; and
increase the deceleration, which is added to the vehicle in order to control the vehicle posture, to be higher when the deceleration generated on the vehicle has a first value than when the deceleration generated on the vehicle has a second value that is lower than the first value [e.g., when the brake pedal is depressed beyond Bth1 in FIG. 4D of Yoshimoto et al. (‘810) to (e.g., increase or decrease β* via Equation 1 depending on whether the vehicle is obviously turning right or turning left and) obviously (based on an actual value of β) thus increase the difference (β – β*) beyond that when the brake pedal is not pressed beyond Bth1 and consequently also the braking force (beyond that when the brake pedal is not pressed beyond Bth1) in accordance with Equations 7 and 8, as described at paragraphs [0057], [0058], etc.];
per claim 21, depending from claim 20, further comprising a generator that is driven by the wheel to generate regenerative power [e.g., the individual driving (electric) motors (21a, 21b, 22a, 22b) in Higasa et al. (‘806) connected to the wheels that can be individually controlled (e.g., during turning; see FIG. 6B at E, F, etc.) to produce regenerative braking during deceleration (see FIG. 6A at C, D, etc.)],
wherein the processor is configured to cause the generator to generate the regenerative power to add the deceleration to the vehicle so as to control the vehicle posture when it is determined that the turning operation of the steering system is performed [e.g., as described with respect to claim 1 above, when Yoshimoto et al. (‘810) is implemented or modified in view of Higasa et al. (‘806) to employ driving force distribution control of electric driving motors effecting regenerative braking, instead of (or in addition to) controlling brake pressure at the rear right and left wheels, as suggested by Yoshimoto et al. (‘810) himself at paragraph [0060], and as taught by Higasa et al. (‘806)];
per claim 22, depending from claim 20, further comprising a braking device that adds a braking force to the wheel [e.g., 13 in Yoshimoto et al. (‘810); and/or the driving motors effecting regenerative braking in Higasa et al. (‘806)],
wherein the processor is configured to add the braking force by the braking device to add the deceleration to the vehicle so as to control the vehicle posture when it is determined that the turning operation of the steering system is performed [e.g., as described with respect to claim 2 above, when the hydraulic control unit 11 in Yoshimoto et al. (‘810) controls brake pressure at the rear right and left wheels (e.g., paragraphs [0057], [0058], etc.) and/or regenerative braking of respective (rear right or rear left) driving motors in Higasa et al. (‘806)];
Claims 1 to 5 and 9 to 22 are rejected under 35 U.S.C. 103 as being unpatentable over Koga et al. (6,033,041) in view of Tabata (Japan, 2003-235103; EPO machine translation attached).
Koga et al. (‘041) reveals:
per claim 1, a control method [e.g., FIG. 18] for a vehicle having: a wheel [e.g., driving wheels 4]; a generator [e.g., 2] that is driven by this wheel to generate regenerative power [e.g., by means of the regeneration control unit 7 of the motor controller 6]; a suspension that includes an elastic member [e.g., a tire shown in FIG. 15 that rotates on an axle above which the vehicle (body) would have obviously been suspended by conventional suspension components, with the examiner also taking Official Notice6 that substantially all road vehicles had, at the time the application was filed, suspension components that included elastic members (e.g., springs, etc.), as was well-known and conventional, which it would have been obvious to use in the Koga et al. (‘041), in order to properly suspend the vehicle body in Koga et al. (‘041) from the vehicle wheels and axle(s), in order to allow the vehicle to provide a relatively comfortable, suspended ride for the occupant over imperfect roads that might include potholes, etc.]; and a steering angle sensor [e.g., 25] that detects a steering angle of a steering system, the control method for the vehicle comprising:
a step of determining whether a turning operation of the steering system is performed on the basis of the steering angle that is detected by the steering angle sensor [e.g., when the steering angle is computed at S305 (or S312), and e.g., obviously is non-zero];
a step of causing the generator to generate the regenerative power [e.g., in response to the regeneration command value output at S303] and adding deceleration to the vehicle so as to control a vehicle posture [e.g., claims 12 and 13; see also FIG. 18] when it is determined that the turning operation of the steering system is performed [e.g., when the steering angle is not zero (e.g., when the steering angle was obviously between “small” and “large” as shown in FIG. 16)];
Koga et al. (‘041) may not reveal the exact manner/step of increasing the added deceleration recited in claim 1.
However, in the context/field of an improved deceleration controller for a hybrid electric vehicle, Tabata (JP, 103) teaches (e.g., at paragraphs [0014] to [0048] of the specification and in FIGS. 1 to 13) that a deceleration may be added to the hybrid electric vehicle (by operation of a “+” or “-” position of a traveling position selection operation device 86) in such a way as to make the deceleration that is added as a change in deceleration (by movement of the device 86 to the “-” position) greater as the actual deceleration of the vehicle becomes larger (e.g., paragraph [0010]; see also paragraphs [0004], [0021], [0025], [0029], [0042], and FIGS. 1, 7 to 9, and 13), in order that the (deceleration) operability of the vehicle would have been enhanced and the convenience of the driver improved.
It would have been obvious at the time the application was filed to implement or modify the Koga et al. (‘041) regenerative braking control system for an electric vehicle and method so that the motor controller 6 would have been also controlled by a traveling position selection operation device 86 provided for operation of the driver, as taught by Tabata (JP, ‘103), that allowed the driver to change (e.g., to increase, at a “-” position of the device) the amount of deceleration by regeneration that was generated on the vehicle (when the accelerator/throttle opening was zero) in such a manner that the change (increase) would become greater as the actual deceleration of the vehicle became larger, as taught by Tabata (JP, ‘103), in order that the (deceleration) operability of the vehicle would have been enhanced and the convenience of the driver improved, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Koga et al. (‘041) regenerative braking control system for an electric vehicle and method would have rendered obvious:
per claim 1, a step of increasing the deceleration [e.g., the vehicle deceleration change (increase), detected at 110 in Tabata (JP, ‘103)), caused by positioning the traveling position selection operation device 86 in the “-” position, as taught by Tabata (JP, ‘103)], which is added to the vehicle in order to control the vehicle posture, to be higher when the deceleration generated on the vehicle has a first value than when the deceleration generated on the vehicle has a second value that is lower than the first value [e.g., paragraph [0010] in Tabata (JP, ‘103), “Conversely, the larger the actual deceleration, the larger the amount of change in the set deceleration (set change range) per operation or operation time of the deceleration setting operation device. operability is enhanced”; see also paragraphs [0004], [0021], [0025], [0029], [0042], and FIGS. 1, 7 to 9, and 13)];
per claim 2, a control method for a vehicle having: a wheel [e.g., 4 in Koga et al. (‘041)]; a braking device that adds a braking force to this wheel [e.g., 2 in Koga et al. (‘041)]; a suspension that includes an elastic member [e.g., a tire shown in FIG. 15 of Koga et al. (‘041) that rotates on an axle above which the vehicle (body) would have obviously been suspended by conventional suspension components, with the examiner also taking Official Notice7 that substantially all road vehicles had, at the time the application was filed, suspension components that included elastic members (e.g., springs, etc.), as was well-known and conventional, which it would have been obvious to use in the Koga et al. (‘041), in order to properly suspend the vehicle body in Koga et al. (‘041) from the vehicle wheels and axle(s), in order to allow the vehicle to provide a relatively comfortable, suspended ride for the occupant over imperfect roads that might include potholes, etc.]; and a steering angle sensor [e.g., 25 in Koga et al. (‘041)] that detects a steering angle of a steering system, the control method for the vehicle comprising:
a step of determining whether a turning operation of the steering system is performed on the basis of the steering angle that is detected by the steering angle sensor [e.g., when the steering angle is computed at S305 (or S312) in Koga et al. (‘041), and e.g., obviously is non-zero];
a step of adding the braking force by the braking device [e.g., by regenerative braking in Koga et al. (‘041)] and adding deceleration to the vehicle so as to control a vehicle posture [e.g., claims 12 and 13 in Koga et al. (‘041); see also FIG. 18] when it is determined that the turning operation of the steering system is performed [e.g., when the steering angle in Koga et al. (‘041) is not zero (e.g., when the steering angle was obviously between “small” and “large” as shown in FIG. 16)]; and
a step of increasing the deceleration [e.g., the vehicle deceleration change (increase), detected at 110 in Tabata (JP, ‘103)), caused by positioning the traveling position selection operation device 86 in the “-” position, as taught by Tabata (JP, ‘103)], which is added to the vehicle in order to control the vehicle posture, to be higher when the deceleration generated on the vehicle has a first value than when the deceleration generated on the vehicle has a second value that is lower than the first value [e.g., paragraph [0010] in Tabata (JP, ‘103), “Conversely, the larger the actual deceleration, the larger the amount of change in the set deceleration (set change range) per operation or operation time of the deceleration setting operation device. operability is enhanced”; see also paragraphs [0004], [0021], [0025], [0029], [0042], and FIGS. 1, 7 to 9, and 13)];
per claim 3, depending from claim 1, further comprising:
a step of increasing the deceleration, which is added to the vehicle in order to control the vehicle posture, to be higher when a depression amount of a brake pedal [e.g., detected at 21 in FIG. 18 of Koga et al. (‘041)] in the vehicle has a first value than when the depression amount of the brake pedal has a second value that is smaller than the first value [e.g., depending on whether the brake is ON or OFF, at S301, S304, S307, etc. in FIG. 18 of Koga et al. (‘041)];
per claim 4, depending from claim 1, further comprising:
a step of increasing the deceleration, which is added to the vehicle in order to control the vehicle posture, to be higher when a depression amount of an accelerator pedal [e.g., detected at 22 in FIG. 18 of Koga et al. (‘041)] in the vehicle is substantially 0 than when the depression amount of the accelerator pedal is not substantially 0 [e.g., depending on whether the accelerator ON or OFF, at S301, S320, S323, etc. in FIG. 18 of Koga et al. (‘041)];
per claim 5, depending from claim 1, further comprising:
a step of increasing the deceleration, which is added to the vehicle in order to control the vehicle posture, to be higher when a transmission of the vehicle is shifted to a deceleration side than when the transmission of the vehicle is not shifted to the deceleration side [e.g., when the traveling position selection operation device 86 in Tabata (JP, ‘103) is in a position of the deceleration side (“-”), the added deceleration becomes higher, as described above];
per claim 9, depending from claim 3, further comprising:
a step of increasing the deceleration, which is added to the vehicle in order to control the vehicle posture, to be higher when a depression amount of an accelerator pedal [e.g., detected at 22 in FIG. 18 of Koga et al. (‘041)] in the vehicle is substantially 0 than when the depression amount of the accelerator pedal is not substantially 0 [e.g., depending on whether the accelerator ON or OFF, at S301, S320, S323, etc. in FIG. 18 of Koga et al. (‘041)];
per claim 10, depending from claim 3, further comprising:
a step of increasing the deceleration, which is added to the vehicle in order to control the vehicle posture, to be higher when a transmission of the vehicle is shifted to a deceleration side than when the transmission of the vehicle is not shifted to the deceleration side [e.g., when the traveling position selection operation device 86 in Tabata (JP, ‘103) is in a position of the deceleration side (“-”), the added deceleration becomes higher, as described above];
per claim 11, depending from claim 4, further comprising:
a step of increasing the deceleration, which is added to the vehicle in order to control the vehicle posture, to be higher when a transmission of the vehicle is shifted to a deceleration side than when the transmission of the vehicle is not shifted to the deceleration side [e.g., when the traveling position selection operation device 86 in Tabata (JP, ‘103) is in a position of the deceleration side (“-”), the added deceleration becomes higher, as described above];
per claim 12, depending from claim 9, further comprising:
a step of increasing the deceleration, which is added to the vehicle in order to control the vehicle posture, to be higher when a transmission of the vehicle is shifted to a deceleration side than when the transmission of the vehicle is not shifted to the deceleration side [e.g., when the traveling position selection operation device 86 in Tabata (JP, ‘103) is in a position of the deceleration side (“-”), the added deceleration becomes higher, as described above];
per claim 13, depending from claim 2, further comprising:
a step of increasing the deceleration, which is added to the vehicle in order to control the vehicle posture, to be higher when a depression amount of a brake pedal [e.g., detected at 21 in FIG. 18 of Koga et al. (‘041)] in the vehicle has a first value than when the depression amount of the brake pedal has a second value that is smaller than the first value [e.g., depending on whether the brake is ON or OFF, at S301, S304, S307, etc. in FIG. 18 of Koga et al. (‘041)];
per claim 14, depending from claim 2, further comprising:
a step of increasing the deceleration, which is added to the vehicle in order to control the vehicle posture, to be higher when a depression amount of an accelerator pedal [e.g., detected at 22 in FIG. 18 of Koga et al. (‘041)] in the vehicle is substantially 0 than when the depression amount of the accelerator pedal is not substantially 0 [e.g., depending on whether the accelerator ON or OFF, at S301, S320, S323, etc. in FIG. 18 of Koga et al. (‘041)];
per claim 15, depending from claim 2, further comprising:
a step of increasing the deceleration, which is added to the vehicle in order to control the vehicle posture, to be higher when a transmission of the vehicle is shifted to a deceleration side than when the transmission of the vehicle is not shifted to the deceleration side [e.g., when the traveling position selection operation device 86 in Tabata (JP, ‘103) is in a position of the deceleration side (“-”), the added deceleration becomes higher, as described above];
per claim 16, depending from claim 13, further comprising:
a step of increasing the deceleration, which is added to the vehicle in order to control the vehicle posture, to be higher when a depression amount of an accelerator pedal [e.g., detected at 22 in FIG. 18 of Koga et al. (‘041)] in the vehicle is substantially 0 than when the depression amount of the accelerator pedal is not substantially 0 [e.g., depending on whether the accelerator ON or OFF, at S301, S320, S323, etc. in FIG. 18 of Koga et al. (‘041)];
per claim 17, depending from claim 13, further comprising:
a step of increasing the deceleration, which is added to the vehicle in order to control the vehicle posture, to be higher when a transmission of the vehicle is shifted to a deceleration side than when the transmission of the vehicle is not shifted to the deceleration side [e.g., when the traveling position selection operation device 86 in Tabata (JP, ‘103) is in a position of the deceleration side (“-”), the added deceleration becomes higher, as described above];
per claim 18, depending from claim 14, further comprising:
a step of increasing the deceleration, which is added to the vehicle in order to control the vehicle posture, to be higher when a transmission of the vehicle is shifted to a deceleration side than when the transmission of the vehicle is not shifted to the deceleration side [e.g., when the traveling position selection operation device 86 in Tabata (JP, ‘103) is in a position of the deceleration side (“-”), the added deceleration becomes higher, as described above];
per claim 19, depending from claim 16, further comprising:
a step of increasing the deceleration, which is added to the vehicle in order to control the vehicle posture, to be higher when a transmission of the vehicle is shifted to a deceleration side than when the transmission of the vehicle is not shifted to the deceleration side [e.g., when the traveling position selection operation device 86 in Tabata (JP, ‘103) is in a position of the deceleration side (“-”), the added deceleration becomes higher, as described above];
per claim 20, a vehicle system comprising: a wheel [e.g., 4 in Koga et al. (‘041)]; a suspension that includes an elastic member [e.g., a tire shown in FIG. 15 of Koga et al. (‘041) that rotates on an axle above which the vehicle (body) would have obviously been suspended by conventional suspension components, with the examiner also taking Official Notice8 that substantially all road vehicles had, at the time the application was filed, suspension components that included elastic members (e.g., springs, etc.), as was well-known and conventional, which it would have been obvious to use in the Koga et al. (‘041), in order to properly suspend the vehicle body in Koga et al. (‘041) from the vehicle wheels and axle(s), in order to allow the vehicle to provide a relatively comfortable, suspended ride for the occupant over imperfect roads that might include potholes, etc.]; a steering angle sensor [e.g., 25 in Koga et al. (‘041)] that detects a steering angle of a steering system; and a processor [e.g., 6, 10 in FIG. 15 of Koga et al. (‘041)],
wherein the processor is configured to:
determine whether a turning operation of the steering system is performed on the basis of the steering angle that is detected by the steering angle sensor [e.g., when the steering angle is computed at S305 (or S312) in Koga et al. (‘041), and e.g., obviously is non-zero];
add deceleration to the vehicle so as to control a vehicle posture [e.g., claims 12 and 13 in Koga et al. (‘041); see also FIG. 18] when it is determined that the turning operation of the steering system is performed [e.g., when the steering angle in Koga et al. (‘041) is not zero (e.g., when the steering angle was obviously between “small” and “large” as shown in FIG. 16)]; and
increase the deceleration [e.g., the vehicle deceleration change (increase), detected at 110 in Tabata (JP, ‘103)), caused by positioning the traveling position selection operation device 86 in the “-a” position, as taught by Tabata (JP, ‘103)], which is added to the vehicle in order to control the vehicle posture, to be higher when the deceleration generated on the vehicle has a first value than when the deceleration generated on the vehicle has a second value that is lower than the first value [e.g., paragraph [0010] in Tabata (JP, ‘103), “Conversely, the larger the actual deceleration, the larger the amount of change in the set deceleration (set change range) per operation or operation time of the deceleration setting operation device. operability is enhanced”; see also paragraphs [0004], [0021], [0025], [0029], [0042], and FIGS. 1, 7 to 9, and 13)];
per claim 21, depending from claim 20, further comprising a generator that is driven by the wheel to generate regenerative power [e.g., 2 in Koga et al. (‘041)],
wherein the processor is configured to cause the generator to generate the regenerative power [e.g., by regenerative braking in Koga et al. (‘041)] to add the deceleration to the vehicle so as to control the vehicle posture when it is determined that the turning operation of the steering system is performed [e.g., according to the factor Ka (based on steering angle) in FIG. 16 of Koga et al. (‘041)];
per claim 22, depending from claim 20, further comprising a braking device that adds a braking force to the wheel [e.g., 2 in Koga et al. (‘041)],
wherein the processor is configured to add the braking force by the braking device [e.g., by regenerative braking in Koga et al. (‘041)] to add the deceleration to the vehicle so as to control the vehicle posture when it is determined that the turning operation of the steering system is performed [e.g., according to the factor Ka (based on steering angle) in FIG. 16 of Koga et al. (‘041)];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Umetsu et al. (2017/0129481) reveals a vehicle behavior control device in which a factor K4 decreases with increasing required deceleration.
Sunaoshi et al. (Japan, 2015-85823) and Nobumoto et al. (2015/0120121) reveal behavior/movement control devices in which a torque control (decrease) amount increases in magnitude with increases in target yaw acceleration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 For example, if the vehicle is accelerating longitudinally, or accelerating transversely, or accelerating in yaw, and the vehicle is made to accelerate less, then has (longitudinal/transverse/yaw) “deceleration” been “add[ed]” to the vehicle, to make the vehicle change from accelerating more to accelerating less?  Why or why not?
        2 See The Wikipedia article and the Jazar book chapter, cited herewith, in support of this Official Notice.
        3 For example, as described at paragraphs [0032]ff, if the steering member is steered quickly in one direction, the target sideslip angle β* is corrected to be increased in that direction, to obviously increase (the magnitude of) the difference (β – β*) compared to the uncorrected difference, and cause a greater braking pressure.
        4 For example, as described at paragraphs [0032]ff, if the steering member is steered quickly in one direction, the target sideslip angle β* is corrected to be increased in that direction, to obviously increase (the magnitude of) the difference (β – β*) compared to the uncorrected difference, and cause a greater braking pressure.
        5 For example, as described at paragraphs [0032]ff, if the steering member is steered quickly in one direction, the target sideslip angle β* is corrected to be increased in that direction, to obviously increase (the magnitude of) the difference (β – β*) compared to the uncorrected difference, and cause a greater braking pressure.
        6 See The Wikipedia article and the Jazar book chapter, cited herewith, in support of this Official Notice.
        7 See The Wikipedia article and the Jazar book chapter, cited herewith, in support of this Official Notice.
        8 See The Wikipedia article and the Jazar book chapter, cited herewith, in support of this Official Notice.